 279305 NLRB No. 29WADDELL ENGINEERING CO.1The Charging Party contends that the Respondent's exceptionsand brief argue evidence not contained in the record. We find that
they comply with the Board's Rules and Regulations. We have not,
however, considered arguments or statements not supported by the
record.2The Respondent and the General Counsel have excepted to whatthey perceive as a finding that there was agreement between the par-
ties regarding severance. Any such finding would be inconsistent
with the judge's other findings, conclusions of law, and rec-
ommended Order. In the interest of clarity, we find that there was
no agreement regarding severance.1The Respondent's answer denied that a second unfair labor prac-tice charge, namely, that filed in Case 4±CA±19122 was filed or
served. The charge itself bears an official Region 6 time stamp re-
flecting that it was in fact filed on August 7, 1990. The record in-
cludes a proof of service with respect to this document, and the Gen-
eral Counsel's express statement on the record to this effect was not
countered by further denial or proof. Accordingly, the allegations in
the complaint, in this respect, are presumptively correct. They are
sustained.2As indicated, the Respondent is not represented by counsel. Itsposthearing brief was filed by Charles W. Coward, Jr., that firm's
president and chief operating functionary. In its most salient aspects,
this document seeks to justify the Respondent's action on the basis
of a philosophical discourse concerning the inherent objectives and
rights of managers. Respect for, and acceptance of law as a restraint
upon that authority is hardly given empirical weight in that discus-
sion. There is always the temptation to assist small businessmen,
particularly those troubled financially, as they sail alone into this un-
charted statutory web. Here, however, the Respondent's penchant for
combining contradiction with arrogant defiance of statutory obliga-
tion should be carefully considered before compromising the long-
standing body of precedent defining just what constitutes ``good
faith.''Waddell Engineering Company, Inc. and Inter-national Brotherhood of Electrical Workers,
Local Union No. 1841, AFL±CIO. Cases 4±CA±18660 and 4±CA±19122September 30, 1991DECISION AND ORDERBYMEMBERSDEVANEY, OVIATT, ANDRAUDABAUGHOn February 13, 1991, Administrative Law JudgeJoel A. Harmatz issued the attached decision. The Re-
spondent filed exceptions and a supporting brief, and
the General Counsel filed cross-exceptions. The Charg-
ing Party filed a letter opposing the Respondent's ex-
ceptions and brief.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions and briefs1and hasdecided to affirm the judge's rulings, findings,2andconclusions and to adopt the recommended Order.ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge and
orders that the Respondent, Waddell Engineering Com-
pany, Inc., Riverside, New Jersey, its officers, agents,
successors, and assigns, shall take the action set forth
in the Order.David Faye, Esq for the General Counsel.Charles Coward Jr., of Riverside, New Jersey, for the Re-spondent.Richard C. McNeill Jr., Esq. (Sagot, Jennings & Sigmond),of Philadelphia, Pennsylvania, for the Charging Party.DECISIONSTATEMENTOFTHE
CASEJOELA. HARMATZ, Administrative Law Judge. This casewas tried in Philadelphia, Pennsylvania, on November 30,
1990, upon an initial unfair labor practice charge filed onFebruary 14, 1990,1and a consolidated complaint issued onSeptember 28, 1990, alleging that the Respondent violated
Section 8(a)(5) and (1) of the Act both by dealing directly
with employees concerning health insurance benefits and
modification of a subsisting collective-bargaining agreement
through a switch, without consent of the employee represent-
ative, in health insurance carriers. The complaint further al-
leged that the Respondent violated Section 8(a)(5) and (1) of
the Act by refusing to bargain as to the effects of a close-
down decision, and, thereafter, by refusing, in the face of
continued operations, to participate in contract renewal nego-
tiations. In its duly filed answer, the Respondent denied that
any unfair labor practices were committed. Following close
of the hearing, briefs were filed on behalf of the General
Counsel and the Respondent.2On the entire record, including my opportunity directly toobserve the witnesses while testifying and their demeanor,
and after considering the posthearing briefs, I make the fol-
lowingFINDINGSOF
FACTI. JURISDICTIONThe Respondent, a New Jersey corporation, is engaged inthe manufacture of air handling equipment from its facilityin Riverside, New Jersey. In the course of that operation, the
Respondent, during the calendar year preceding issuance of
the complaint, purchased and received goods valued in ex-
cess of $50,000 directly from points outside the State of New
Jersey. The complaint alleges, the answer admits, and I find
that the Respondent is an employer engaged in commerce
within the meaning of Section 2(2), (6), and (7) of the Act.II. THELABORORGANIZATIONINVOLVED
The complaint alleges, the answer admits, and I find thatInternational Brotherhood of Electrical Workers, Local Union
No. 1841, AFL±CIO (the Union) is a labor organization
within the meaning of Section 2(5) of the Act. 280DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
3A cost/coverage comparison between Guardian and three othercarriers was given to the Union at that time. (G.C. Exh. 4.) Among
the differences discussed, was the fact that some unit employees had
dependents in far off sections of the country, raising the problem of
accessibility to a local health maintenance facility.4In its posthearing brief, the Respondent states that ``the Uniondeclined to discuss various options.'' Nevertheless, the above is
based upon the credited, uncontradicted testimony of George Elwell.
It shows that, on request of the Respondent, it met concerning the
proposed change in contract terms, listened to the Respondent's pro-
posals, and argued against them. The Union disagreed with substi-
tution of carriers, but it is unfair to suggest that it refused to discuss
that possibility.5See G.C. Exh. 5(a). Attached to this document was a news articlefrom Nation's Business descriptive of the emergence of steep in-
creases in health insurance costs, its causes and consequences. (G.C.
Exh. 5(b).)III. ALLEGEDUNFAIRLABORPRACTICES
A. Preliminary StatementThe complaint in this case charges the Respondent withindependent 8(a)(5) violations in three distinct areas. The
first, pertaining exclusively to health insurance, occurred a
few months prior to expiration of a subsisting collective-bar-
gaining agreement. In this respect, the complaint alleges thatthe Respondent unlawfully refused to bargain, initially, by
dealing directly with employees concerning the substitution
of health carriers, and, later, by actually changing carriers
under conditions constituting a midterm modification of that
contract.The balance of the allegations focus upon the period fol-lowing expiration of the contract. There is no dispute that,
after expiration, renewal negotiations were aborted when the
Respondent announced an intention to close down. For this
reason, bargaining resumed, but the focus was a severance
package, rather than a new contract. According to the pro-
ponents of the complaint, these latter negotiations were bro-
ken off by the Respondent under circumstances constituting
an unlawful refusal to bargain. An additional 8(a)(5) and (1)
allegation is founded upon the Respondent's refusal to re-
open renewal negotiations, pursuant to request of the Union
made upon learning that the plant continued in operation.B. Concluding Findings1. The Respondent's obligation to bargainDuring times material to this proceeding, the Union re-mained the statutory representative of employees in the pro-
duction and maintenance unit. Its standing in this respect was
solemnized through a long-bargaining history, marked by
successive contracts, the most recent of which expired on
July 17, 1990. No challenge to the Union's majority standing
is made, and since, at the time of the hearing, the Respond-
ent's operations continued, the presumption of continuing
majority prevailed, and the Respondent's obligation to bar-
gain in good faith remained an enforceable statutory concern.2. Health insurancea. The factsThe most recent collective-bargaining agreement was foran effective term of July 17, 1988 to July 17, 1990. Article
14, section 4 thereof, in material part, states:The Employer agrees to maintain in full force and ef-fect for the life of this Agreement for each employee
.... 
Major Medical benefits with Guardian Life In-surance Company of America. In addition, hospitaliza-
tion and medical benefits with Dental and Prescription
Plans shall be provided for all employees with Guard-
ian Life Insurance Company.In addition, article 1, section 1.3 states:No alteration or amendment of this Agreement shall bevalid unless reduced to writing and signed by represent-
atives of the parties, and approved by the International
President of the Union.The Respondent, during the term of the contract, becamedisenchanted with the Guardian health plan, claiming that it
could not afford an increase in premiums. In September
1989, union representatives met with Charles Coward, the
Respondent's president, who advised of the cost increases,
expressing a desire to switch to a less expensive HMO plan.
Through Business Manager George Elwell, Coward was in-
formed that because of the ``choice'' factor, the benefits
were dissimilar,3and that ``he just couldn't change insuranceplans that was negotiated in the contract ... that if any

changes were going to be made, that had to be voted on [b]y
the membership to be approved.''4Thereafter, the Respondent turned its attention to employ-ees. By memorandum dated October 6, 1989, Coward in-
formed employees of the Guardian premium increase, stating
further that the Respondent ``cannot afford to absorb this in-
crease.'' The memorandum listed a number of specified op-
tions, including substitution of another carrier, or a variety of
diverse coverage reductions under Guardian's program. How-
ever, continuation of the status quo was not among them.
Employees were asked to put their comments concerning
these and other alternatives ``in writing.''5When the Union learned of this memorandum, it requesteda meeting, which was held on October 17, 1989. Elwell stat-
ed that Coward should first contact the Union before commu-
nicating in this fashion with the employees. He accused
Coward of negotiating with employees, explaining that ``in
no way can we change the insurance because the contract
specifies the Guardian life insurance.'' Coward responded
that he had to do something because of the cost. Elwell again
stated that you ``can't change the insurance without taking
it back to the membership for a vote.'' He insisted that theRespondent abide by the contract, observing that the Guard-
ian plan could be renegotiated upon expiration in July 1990.
Nevertheless, in November 1989, Coward conducted a meet-
ing with all employees on this issue. The cost comparison
sheet was distributed. (G.C. Exh 4.) According to Coward,
he informed them that:[W]e had some significant financial issues to deal with,that I felt that there were other options in order to keep
the company whole, and that I needed as much assis-
tance from as many people as I could find, people as
well as ideas, and that we had already done some pre-
liminary investigations. This is what we had done, we
would like other people's ideas. 281WADDELL ENGINEERING CO.6Initially, the Regional Director deferred consideration of thecharge pending arbitration in accordance with Collyer InsulatedWire, 192 NLRB 837 (1971). Due to opposition of the parties, onMay 11, 1990, the Region rescinded this procedure. (G.C. Exh. 11.)
Ultimately the initial complaint issued on July 27, 1990.7In surveying the employees, Coward delivered the message thatit could not afford the plan contracted for, and their assistance was
necessary ``in order to keep the company whole.''Coward nevertheless insists that he did not solicit employeepreferences on this occasion, merely requesting review of the
options listed on General Counsel's Exhibit 4. Yet, his pre-
hearing affidavit, confirmed that employees responded with
a ``couple'' saying they wished to go with the HMO while
Shop Steward Frank Jacobsen indicated that he was in favor
of U.S. Healthcare.On December 14, 1989, Elwell was informed by ShopSteward Jacobsen that the Respondent was going to replace
Guardian with an HMO, but first would hold a vote among
the employees. Elwell told Jacobsen was that no vote could
be held.In December 1989, the Respondent, without union consent,elected to replace Guardian with U.S. Healthcare, an HMO,
effective January 1, 1990.On December 18, 1989, the Union filed a grievance on thehealth care change. (G.C. Exh. 6.) On January 12, 1990, a
grievance meeting was held, at which the Union insisted
upon reinstitution of the Guardian plan, while threatening to
pursue a variety of remedies, including the filing of unfair
labor practice charges. Coward replied that he had to do
something and that he acted only because of the cost factor.
On January 15, 1990, the Union's attorney wrote Coward,
announcing an intention to arbitrate the change. The latter re-
sponded on January 19, 1990, as follows:May I share a bit of background of this problem.1989 was a bad year for our little company. Our pro-
ductivity dropped sizably and wage increases in July
combined to give us some financial surprises. I was
forced to be as frugal as possible. When the health in-
surance increase was announced I met with the Union
and the employees mentioned that we could not affordthe increases and asked for suggestions. After several
discussions with all involved, we settled on another car-
rier with a lower rate, but similar coverage. All but one
employee accepted this change. George Elwell [sic] was
offered several opportunities to actually participate in
these discussions and did so initially.I am willing to chat further with others but am notwilling to incur any costs that I cannot pay for. I men-
tioned to George that I cannot afford the cost of Arbi-
tration or litigation. We have quite a few unpaid in-
voices back to March of 1989 which have to be paid
if we are to stay in business. [G.C. Exh. 8.]On January 15, 1990, the Union's attorney wrote the Re-spondent reiterating its intention to arbitrate, and stating that
unfair labor practice charges might also be filed. The fol-
lowing suggestion was included:The filing of the above does not preclude our resolutionof this problem, and in light of the financial difficulties
you have outlined ... kindly contact me as soon as

possible and advise me as to whether you would be
willing to open the Company's books and records to an
audit by the Union. The Union's ability to determine
the extent of your Company's financial difficulties
would be extremely helpful to the satisfactory resolu-
tion of this problem. [G.C. Exh. 9.]On February 14, 1991, the Union filed refusal-to-bargaincharges based upon substitution of health carriers and direct
dealing with employees. (G.C. Exh. 1(a).)6b. Direct dealingOnce designated by a majority, a labor organization ac-quires exclusive status as the employee representative. This
status derives from Section 9 of the Act and has been de-
fined, from the earliest days of the Act, as exacting, ``the
negative duty to treat with no other.'' NLRB v. Jones &Laughlin Corp., 301 U.S. 1, 44 (1937). Generally speaking,it is unlawful for an employer, to seek to revise employment
terms through direct appeals to employees outside the pres-
ence of the statutory bargaining representative. Whether in-
tended or not, even absent union animus, such conduct tends
to undermine the status of the employee representative and
is inconsistent with the principles of good-faith bargaining.This case does not present the first occasion, in which anemployer has sought to substitute carriers by engaging in an
end run on collective bargaining. In this area, the Board,
heretofore, has deemed employers to have overstepped the
line and violated Section 8(a)(5) where employees were sim-
ply surveyed on carrier options, and where after discussing
a possible change in insurance plans with employees, the em-
ployer arranged a meeting between them and an insurance
representative. Kirby's Restaurant, 295 NLRB 897 (1989);NLRB v. Wallkill Valley Hospital, 866 F.2d 632 (3d Cir.1989).In this case, undisputed evidence shows that the Respond-ent went even farther in driving a wedge between employees
and their Union. Here, not only were the employees sensibili-
ties evoked by Coward's unverified claims of inability to
pay,7but he now asserts that he exacted an accommodationfrom them:After several discussions with all involved, we settledon another carrier with a lower rate, but similar cov-
erage. All but one employee accepted this change.Coward adds: ``There have been no criticisms of my actionsor the company's actions by the employees that I know of.''
Any defense grounded upon employee reaction fails to sur-
vive the warning articulated in 1944 by the Supreme Court
in Medo Photo Corp. v. NLRB, 321 U.S. 678, 684 (1944),wherein it was stated that: ``it is a violation of the essential
principle of collective bargaining and an infringement of the
Act for the employer to disregard the bargaining representa-
tive by negotiating with individual employees, whether a ma-
jority or minority, with respect to wages, hours and working
conditions.''The Respondent also contends that it was free to terminatethe relationship as the Union no longer represented the em-
ployees. This argument is unaccompanied by evidence of
loss of majority. Instead, it is argued that the Union's protes- 282DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
8The Board's decision in L.W. Le Fort Co., 290 NLRB 344(1989), cited by the Respondent, is entirely consistent within this un-
broken line of authority. No contract breach was involved there. In-
stead, that case concerned an employer's right to implement a final
proposal following a genuine impasse in renewal negotiations. In
fact, in that very case, the Board held that the employer violated
Sec. 8(a)(5) by unilaterally changing health and welfare programs.9Apart from being a product of unlawful activity, employer dec-larations as to the elicited intent of employees is among the least re-
liable forms of nonprobative hearsay.10The Union apparently attempted to avail itself of this optionthrough its letter of February 9, 1990. (G.C. Exh. 9.)tations of the health care change was tantamount to abandon-ment of employees and signified ``that the employees were
not represented by the union.'' Thus, he argues that: ``The
union obviously endeavored to impose its will by being sig-
natory to the grievance.'' There is no merit in this view. Op-
position to the midterm modification was a rightful represen-
tational prerogative, and, under no conceivable circumstance,
would such action afford management an opportunity to ab-
rogate its bargaining obligation. No matter how onerous the
contract, the relationship's future is not a matter of manage-
ment choice, but is relegated exclusively to the judgment of
employees. ``To allow employers to rely on employees'
rights in refusing to bargain with the formally designated
union is not conducive to industrial peace, it is inimical to
it.'' Brooks v. NLRB, 348 U.S. 96, 103 (1954). Under thestatutory scheme, where unit employees in sufficient number
oppose the union's judgment, they enjoy a protected right, at
an appropriate time, to take steps to formally renounce col-
lective bargaining. There is no evidence, whatever, of any
such movement on the part of employees in this case.In sum, the Union's opposition to the proposed change inhealth carriers offered no legitimate predicate for Coward's
pleading poverty directly to the employees, and in the con-
text of meetings independent of their representative, attempt-
ing to secure relief from a contract term that he viewed with
disfavor. Medo Photo, supra, 321 U.S. at 687. By virtue ofthis direct attempt to undermine the Union, the Respondent
violated Section 8(a)(5) and (1) of the Act.c. The change in carriersAs for the actual substitution of carriers, the Respondentdefends its action as an economic decision benefiting the
Company and the employees, which was implemented with
employee consent. This is an insubstantial defense. The
Board has stated that ``Neither a claim of economic necessity
nor a lack of subjective bad-faith intent, even if proven, con-
stitutes an adequate defense to an allegation that an employer
has violated Section 8(a)(5) of the Act by failing to abide by
provisions of a collective-bargaining agreement.'' Flood CityBrass, 296 NLRB No. 28 (Aug. 22, 1989), and cases citedtherein, unreported in Board volumes.8Also irrelevant is theemployer's understanding, or knowledge, that the change re-
flects the communicated will of employees. The duty to bar-
gain with the exclusive agent would be illusory, indeed, if
excused on the basis of concessions exacted by the employer
directly from employees, or if secondary to an employer's
self-serving, subjective interpretation of what it hears from
them.9In Medo Photo Corp. v. NLRB, supra, the SupremeCourt discounted the fact that a majority of employees
agreed to reject unionization in the context of ``direct deal-
ing'' which produced a promised wage increase. Unlike
Medo Photo Corp., here there was no attempt at bribery.However, the Respondent's none-to-subtle references to thefuture of the Company would naturally stir concern amongemployees as to whether they were deciding upon a health
plan or their jobs. Yet, the choice would be made without
objective means of verifying management's representations.The statute envisions the collective-bargaining agreementas a stabilizing influence upon the basic labor-management
relationship. To that end, as a general rule, election petitions
will not be processed and employers are not free to question
representative status during the contract's term. As is true of
any enforceable commitment, such contracts are subject to
change solely upon mutual assent. Oak Cliff-Golman BakingCo., 207 NLRB 1063, 1064 (1973). Even in cases presentinga plea of extreme hardship, the Act requires that demands for
modification be filtered through a process of open and frank
discussion, augmented by the statutory agent's enforceable
access to information permitting scrutiny of self-serving
claims of inability to pay.10The statutory scheme assumesthat, once the books are opened, good sense will prevail, and,
in the final analysis, the vital interests of all will be recog-
nized. Here, the Respondent arrogated to itself the role of de-
termining what is best for employees, and met with them,
outside the presence of their chosen representative, to
achieve their endorsement of an abrogation of a contract in
furtherance of management's own financial interests. This
course of conduct plainly runs afoul of the Court's admoni-
tion in Medo Photo, supra, that: ``The statute was enacted inthe public interest for the protection of the employees' right
to collective bargaining and it may not be ignored by the em-
ployer, even though the employees consent ... at least

where the employer is in a position to secure any advantage
from these practices.'' 321 U.S. at 687.Accordingly, as the undisputed evidence establishes thatthe Respondent changed terms of an existing contract with-
out assent of the Union, it thereby violated Section 8(a)(5)
and (1) of the Act.2. The negotiationsConcerning this sector of the case, the complaint allegesthat the Respondent violated Section 8(a)(5) and (1), first, by
refusing to bargain over the effects of its declared intention
to close, and, thereafter, when it continued to operate, by re-
fusing to participate in contract renewal negotiations.As will be recalled, the most recent contract was sched-uled to expire on July 17, 1990. In that connection, the par-
ties exchanged proposals on June 25. Negotiating sessions
were held on July 2, 10, 16, and 23, 1990. At the July 23
meeting, the Respondent, through Coward, announced that
the plant would close at the end of that month due to a lack
of business. At this juncture, on request of the Union, Cow-
ard agreed to negotiate concerning possible severance bene-
fits.In the meantime by letter of July 25, the Respondent in-formed the Union as follows:This note will confirm our discussion on Monday in-dicating that because of economic conditions, we will
cease manufacturing and discharge our workforce at the
end of July or at the latest mid-August 1990. 283WADDELL ENGINEERING CO.11G.C. Exh. 25. As indicated, in 1989, the Union had initiatedgrievance action concerning the Respondent's change in health plans.
By the above letter, Coward declared that his firm would not partici-
pate in arbitration.We wish you and your group the best of luck. [G.C.Exh. 14.]In a letter to the American Arbitration Association dated Au-gust 1, the Respondent wrote:The economic laws of life have finally made their deci-sion. We will cease manufacturing products next week.
We have retained only four production employees who
will be discharged within the week. All equipment hasbeen sold and a new tenant has started to move in.[Emphasis added.]11On August 1, the parties met to negotiate a severancepackage. Coward stated that he had been advised by his legal
counsel that he was obligated merely to pay 3-day severance
pay together with one month's insurance. The Union coun-
tered with a demand for 6 month's insurance, all accrued va-
cation pay and severance pay of $200 for each year of serv-
ice, with 1 weeks' pay for those with less than 1-year serv-
ice. Coward indicated he would consider this proposal.By letter of August 2, the Respondent, in material part, in-formed the Union:I believe your suggestion was wiseÐi.e. there arecertain people who have been with us a long time and
those who are recently employed. I do have deeper
feelings for those who have spent the longer times with
us ....
There are certain other factors which also apply.They are:1. The contract with the union expired on 7/7/90[sic]. I guess the result of this is that we are now a
non-union operation.2. Formal litigation has commenced between thecompany and the NLRB based on a complaint filed
by the union. In the absence of the union dropping
the charges, one could assume that the union and the
company are adversariesÐÐa situation which is not
conducive [sic] to a quick and equitable severance
pay settlement.May I suggest that the company will do its best toassist each leaving employee to re-enter the work force
and try to assist the employee with certain health bene-
fits. We discussed these items during our meeting on
8/1/90. We will do our best to meet these needs on our
own. I believe that if the union continues to be in-
volved that the employees will not benefit as well as
if the company is free to do the best that it can do on
its own. [G.C. Exh. 15.]By letter of August 3, the Union advised the Respondentthat, contrary to the Respondent's indications, the plant con-
tinued to operate, while insisting that those employed be cov-
ered by a collective-bargaining agreement. A meeting was re-
quested for Monday, August 6, to discuss this issue. Strike
action was among the options mentioned. (G.C. Exh. 16.)On August 7, the Respondent, through Coward, replied:We have about three days of work left (certainly nomore than a week), two people will be retained for gen-
eral clean up. There have been no changes in wages,
work hours or working conditions. I just don't under-
standÐIf you feel that a strike would solve a problem,
then I guess you are entitled to feel so. I just don't un-
derstand what problems have arisen. [G.C. Exh. 17.]On August 7, the Union filed additional unfair labor prac-tice charges based upon the Respondents refusal to negotiate
either a new agreement or a plant closing settlement. (G.C.
Exh. 1(f).)On August 8, the Union by telephone attempted to sched-ule a meeting concerning a severance package. Coward re-
plied that he could not do so, as he was too busy, but that
he would consider the possibility of some form of monetary
compensation.By letter of August 9, the Union informed the Companyas follows:This is to confirm our telephone conversation of Au-gust 8. During that conversation I told you that Waddell
is still a Union Shop. Since our members are still work-
ing, we want to negotiate a new contract as soon as
possible. Alternatively, if you are closing the plant, we
want to sit down and negotiate a settlement.Please contact me as soon as possible, so that thismatter may be settled to everyone's best interests. [G.C.
Exh. 18.]As I construe the events, August 13 marked a radical shiftin the Respondent's position. On that date the Respondent
wrote the Union:As we discussed on the telephone, as well as by let-ter, we have met twice and negotiated a settlement
package. There is no value in any further meetings.If you wish to communicate, kindly do so throughyour attorney. [G.C. Exh. 19.]By letter of that same date, the Respondent wrote a Boardagent, addressing the closure and severance issues as follows:1. The company has not accepted any new ordersand is finishing old work which should be finished by
8/15/90.2. The company and the union did meet on at leasttwo occasions negotiating times [sic] & conditions of
plant closings. I accepted the suggestions made by the
union which I confirmed in my letter of August 2.
[G.C. Exh 20.]Still in operation, on August 20, the Respondent wrote theUnion as follows:The best laid plans .... As 
you know we had soldour equipment and were to have closed operations by
August 31, 1990. The reason was that our manufac-
turing operation was loosing [sic] a sizeable amount of
money each month.The people who contracted to purchase our equip-ment cancelled their written offer last week. The land-
lord also is questioning our leaving date. 284DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
12Elwell testified that, contrary to the Respondent's documentedposition, negotiations between the Company and the Union never
produced agreement on any form of settlement package. It may well
be the case that, from his point of view, no agreement was achieved
that Coward was willing to implement. Yet, apart Elwell's testi-
mony, there was no proof, whatever, refuting the fact that as of Au-
gust 29, the Respondent had, in writing, and without any mistake of
fact, accepted the Union's offer. Nevertheless, because the Union
was represented by counsel, I can only assume that Elwell reached
his conclusion with full knowledge of the facts and their legal impli-
cations. Indeed, The General Counsel's continued prosecution of the
severance pay allegation is totally irreconcilable with the resolution
of that issue with finality during the bargaining process. Accord-
ingly, since the existence of a ``settlement agreement'' was far more
beneficial to union interests than the terms of any remedial orderherein, Elwell's insistence as to the absence of a settlement had allthe reliability of a declaration against interest, hence, it is assumed
that there was more to the matter than revealed by the evidence on
this record. In any event, the claim by Coward that an impasse had
been reached is patently frivolous, when considered in light of the
single negotiation meeting on the severance issue, and his repeated
assurances that an agreement had been reached.13Each and every ameliorative expressions offered by Coward hasbeen viewed with utmost suspicion, given his evasiveness and pro-
pensity to manipulate facts to whatever end might be considered use-
ful at the time.14Coward states that because the Company was not soliciting ad-ditional business, but completing existing contracts, no purpose
would be served ``[t]o continue bargaining over a sinking ship.''
This was Coward's position dating back to July 23. Yet, on Novem-
ber 30, he remained unable to predict when production demands fi-
nally would dry up. The uncertainty, alone, suffices to support a
continuing obligation to bargain over a new contract. See BenchmarkIndustries, 269 NLRB 1096, 1098 (1984). In the face of past erro-neous estimates concerning closure, as well as Coward's lack of cre-
dulity, the only fair assumption is that representational interests of
employees will continue into the indefinite future.15Facially, these findings might be taken as inconsistent. For, onthe one hand, a violation is premised on the assumption that the Em-
ployer is going out of business, while a second, assumes continuing
operations. Here, however, the offenses emerge from an evasive pat-
tern which, at different stages, made it impossible to identify just
which constituted the appropriate mode of bargaining. In other
words, this record does not supply an answer as to whether Coward
intended to close or invoked that concept as a handy means of en-
forcing his subsequent declaration on August 2 that ``we are now
a non-union operation.'' (G.C. Exh. 15.) As the duty to bargain in
good faith, in either context, was breached, a remedy is warranted
with respect to both.Our plans are still firm, i.e., to close the plant, how-ever, I will need a month or so to plan for, and hold
an auction or find another buyer for the equipment. In-
quiries have been sent to prospective purchasers. We
have decided to pull back some contracts already given
out and work in a much scaled back manner. This will
give the fellows more income than unemployment
compensa tion and provide some revenue to offset our
losses. This plan is based on a month to month sched-
ule until the equipment is sold. [G.C. Exh. 21.]Consistent with its proposal at the negotiating meeting ofAugust 1, and apparently in response to statements in the Re-
spondent's letters of August 13, the Union on August 20,
wrote the Respondent confirming that the settlement con-
sisted of:1. Six months of hospitalization insurance for all em-ployees.2. All accrued vacation to be paid to all employees.
3. All employees with less than one year of serviceto receive one week's pay.4. All employees with one or more years of serviceto receive $200.00 per year of service. [G.C. Exh. 22.]Prior to this letter, Respondent's declarations that an ac-cord on the severance issue had been achieved constituted an
unambiguous acceptance of the sole offer made by the
Union. If there was any question as to the terms of that
agreement, they would have been erased by the Union's tac-
tical response of August 20. Yet, instead of disputing the
Union's definition of the terms of its proposal, the Respond-
ent twice thereafter clarified that this was the offer that it had
accepted. First, by letter of August 22, Coward stated as fol-
lows:This note is in response to yours concerning settle-ment. Negotiations were held three weeks ago and were
closed upon acceptance of your offer. [G.C. Exh. 23.]Again, by letter of August 29, Coward answered an inquiryby a Board agent stating that further bargaining concerning
effects was unnecessary ``since we accepted the union of-
fers.'' (G.C. Exh 27.)As shall be seen, Coward seemingly would later ignore hisformally stated position in this regard, by defending the ``ef-
fects bargaining'' allegation on grounds that a bona fide im-
passe had been achieved.12This penchant for duplicitous posturing also became evi-dent in connection with contract renewal. Here, the Respond-
ent repeatedly fended off the Union's requests for continued
discussion by expressing an intent to close. However, as of
the hearing, operations continued and no definite date existed
for termination. Indeed, when questioned as to his expecta-
tions, Coward first replied: ``We have work left for about
one month, a month and a quarter,'' but then stated that it
was possible that operations might continue for 2 or 3
months.Since first declaring his intention to close on July 23, theRespondent's entire course of conduct was indicative of bad
faith and a rejection of the principles of collective bar-
gaining. Through its chief operating functionary, Coward, the
Respondent gave birth to a variety of mind-boggling incon-
sistencies, if not outright lies,13all thrown at the Union asa roadblock to negotiation either on the renewal issue14ora severance package.15The evidence, beyond peradventure,establishes that the Respondent offended the duty to bargain
on both counts, and thereby violated Section 8(a)(5) and (1)
of the Act.CONCLUSIONSOF
LAW1. The Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the meaningof Section 2(5) of the Act.3. The Respondent violated Section 8(a)(5) and (1) of theAct by dealing directly with employees concerning a manda-
tory subject of collective-bargaining, and by modifying an
existing collective-bargaining agreement by changing health 285WADDELL ENGINEERING CO.16If no exceptions are filed as provided by Sec. 102.46 of theBoard's Rules and Regulations, the findings, conclusions, and rec-
ommended Order shall, as provided in Sec. 102.48 of the Rules, be
adopted by the Board and all objections to them shall be deemed
waived for all purposes.17If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''insurance carriers without assent of the exclusive collective-bargaining representative in the following appropriate unit:All hourly rated production, shipping, and mainte-nance employees, excluding office, sales, adminis-
trative, professional, and executive employees and su-
pervisors within the meaning of the Act.4. The Respondent violated Section 8(a)(5) and (1) of theAct by, without reaching a bona fide impasse, terminating
negotiations over the effects of its declared intention to close
the plant, and by refusing, on request of the Union, in the
face of ongoing operations, to participate in negotiations for
a contract to cover employees in the aforedescribed collec-
tive-bargaining unit.5. The above unfair labor practices affect commerce withinthe meaning of Section 2(6) and (7) of the Act.REMEDYHaving found that the Respondent has engaged in certainunfair labor practices, it is recommended that it be ordered
to cease and desist therefrom and to take certain affirmative
action designed to effectuate the policies of the Act.Having found that the Respondent unlawfully modified asubsisting collective-bargaining agreement by changing
health insurance programs, it shall be recommended that the
Respondent make whole employees in the appropriate unit
for any and all losses sustained by reason of diverse eligi-
bility, coinsurance, benefits, or any and all further variations
in the plans, with interest as computed in New Horizons forthe Retarded, 283 NLRB 1173 (1987). The reimbursementorder shall extend to all periods, continuing until such time
as the Respondent bargains to a genuine impasse upon this
issue, or effectively reinstates the Guardian policy in effect
prior to January 1, 1990. The General Counsel contends that
the Respondent should be ordered to rescind the U.S.
Healthcare plan and to immediately restore the previously
existing Guardian health plan, ``without any lapse in cov-
erage.'' Despite the scope of the reimbursement order, the
recommended Order shall be broadened to include such pro-
visions for two reasons. First, in Arno Moccasin Co., 274NLRB 1515 (1985), such a remedial formulation was ap-
proved. Second, as an HMO, the U.S. Healthcare plan im-
poses limitations upon physician choice, which cannot be re-
lieved by reimbursement without imposing considerable risk
upon employees who select doctors or medical services
unsanctioned by that plan.On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended16ORDERThe Respondent, Waddell Engineering Company, River-side, New Jersey, its officers, agents, successors, and assigns,
shall1. Cease and desist from(a) Refusing to bargain in good faith with the Union con-cerning the rates of pay, wages, hours, and working condi-
tions of employees in the following appropriate unit:All hourly rated production, shipping, and mainte-nance employees, excluding office, sales, administra-
tive, professional, and executive employees and super-
visors within the meaning of the Act.(b) Refusing to bargain in good faith by dealing directlywith employees concerning a mandatory subject of collective
bargaining.(c) Refusing to bargain in good faith by changing healthinsurance carriers without assent of the Union, thereby modi-
fying terms of an existing collective-bargaining agreement.(d) Refusing to bargain in good faith by refusing, upon re-quest, and without impasse, to continue negotiations over the
effects of its declared intention to close the plant.(e) Refusing to bargain in good faith by refusing, on re-quest of the Union, in the face of ongoing operations, to en-
gage in contract renewal negotiations on behalf of employees
in the aforedescribed collective-bargaining unit.(f) In any like or related manner interfering with, coercing,or restraining employees in the exercise of their rights guar-
anteed by Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) Bargain in good faith with the Union concerningwages, hours, and terms and conditions of employment of
employees in the aforedescribed collective-bargaining unit.(b) Rescind the U.S. Healthcare plan, and immediately re-store for employees in the aforesaid collective-bargaining
unit, without lapse in coverage, the Guardian health plan in
effect at at times prior to January 1, 1990.(c) Reimburse employees in the appropriate unit for anyand all losses sustained by reason of diverse eligibility, coin-
surance, benefits, or any and all further variations between
the plans sponsored by U.S. Healthcare and Guardian, with
interest, and as specified in the remedy section of this deci-
sion.(d) Post at its facility in Riverside, New Jersey, copies ofthe attached notice marked ``Appendix.''17Copies of the no-tice, on forms provided by the Regional Director for Region
4, after being signed by the Respondent's authorized rep-
resentative, shall be posted by the Respondent immediately
upon receipt and maintained for 60 consecutive days in con-
spicuous places including all places where notices to employ-
ees are customarily posted. Reasonable steps shall be taken
by the Respondent to ensure that said notice is not altered,
defaced, or covered by any other material. Should the Re-
spondent close its facility prior to completion of the 60-day
posting period, it shall mail individual copies of the notice
to each member of the collective-bargaining unit who was
employed on January 1, 1990.(e) Notify the aforesaid Regional Director in writing with-in 20 days from the date of this Order what steps the Re-
spondent has taken to comply. 286DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us
to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any union
To bargain collectively through representatives oftheir own choiceTo act together for other mutual aid or protection
To choose not to engage in any of these protectedconcerted activities.WEWILLNOT
refuse to bargain in good faith with theInternational Brotherhood of Electrical Workers, Local Union
No. 1841, AFL±CIO concerning the rates of pay, wages,
hours, and working conditions of employees in the following
unit:All hourly rated production, shipping, and mainte-nance employees, excluding office, sales, administra-
tive, professional, and executive employees and super-
visors within the meaning of the Act.WEWILLNOT
refuse to bargain in good faith by dealingdirectly with employees concerning their rates of pay, wages,
hours, and working conditions.WEWILLNOT
refuse to bargain in good faith by declining,upon request of the Union, and without impasse to continue
negotiations should we decide to close the plant.WEWILLNOT
refuse to bargain in good faith by declining,on request of the Union, in the face of ongoing operations,
to engage in contract renewal negotiations on behalf of em-
ployees in the aforedescribed collective-bargaining unit.WEWILLNOT
in any like or related manner interfere with,restrain, or coerce employees in the exercise of the rights
guaranteed them by Section 7 of the Act.WEWILL
bargain in good faith with the Union concerningwages, hours, and terms and conditions of employment of
employees in the aforedescribed collective-bargaining unit.WEWILL
rescind the U.S. Healthcare plan, and imme-diately restore for employees in the aforesaid collective-bar-
gaining unit, without lapse in coverage, the Guardian health
plan which was in effect immediately prior to January 1,
1990.WEWILL
reimburse employees in the appropriate unit forany and all losses sustained by reason of diverse eligibility,
coinsurance, benefits, or any and all further variations be-
tween the plans sponsored by U.S. Healthcare and Guardian,
with interest, and as specified in the remedy section of this
decision.WADDELLENGINEERINGCOMPANY, INC.